                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                        DOCKET NO. 3:17-CR-00321-MOC-DCK

 UNITED STATES OF AMERICA,                              )
                                                        )
                                                        )
                                                        )
 Vs.                                                    )               ORDER
                                                        )
 JERRY MIKEL HOLLOMAN,                                  )
                                                        )
                     Defendant.                         )


       THIS MATTER is before the Court on the government’s Motion to Dismiss Indictment.

Having considered the government’s motion and reviewed the pleadings, the Court enters the

following Order.

                                        ORDER

       IT IS, THEREFORE, ORDERED that the government’s Motion to Dismiss Indictment

(#23) is GRANTED, and the Indictment in this matter is DISMISSED without prejudice.



                                          Signed: November 19, 2018




                                              1
